DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: the elected species was found to be allowable over the prior art and the scope of the search and consideration was expanded to include the compound described therein.  Since this scope has been removed from the scope by claim amendment, the search and consideration has again been expanded to include the compounds described herein.  


Response to Remarks and Amendments
Applicant’s response filed February 24, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claims 1, 153, 154 and 158 under 35 USC 102(a)(1) as being anticipated by the ‘077 publication, the rejection is withdrawn in view of the claim amendment such that Y may no longer be O.  Since the prior art does not read on the amended claim scope, the rejection is withdrawn.
With regard to the provisional rejection of claims 1, 153-156 and 158 for double patenting over the claims of US Application 17/252,613, Applicants argue that the rejection should be withdrawn since the instant application is earlier filed.  However, since the instant claims are not in condition for allowance, and the provisional rejection still applies, the rejection is maintained herein.


Status of Claims
Currently, claims 1 and 153-169 are pending in the instant application.  
Claims 159-168 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.  
Claims 1, 153-158 and 169 read on an elected invention and species, and therefore remain under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image2.png
    78
    750
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 153, 154 and 158 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1625968-73-1, which has an entry date of 25 September 2014.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image3.png
    202
    472
    media_image3.png
    Greyscale
 which reads on the formula AA where A is phenyl, m and n are each 1 (or one is two and the other is 0), R1 or R2 is CF3 or Cl; R4=R5=H; X is CR6 where each R6 is H; Y is a bond, and Z is pyrrole.  Since the compound disclosed in the prior art has the same structure as the instantly claimed formula, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 153-156 and 158 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-80 of copending US Application 17/252,613.  Note that the rejection is provisional in nature since the conflicting claims have not, in fact, been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed products are anticipated by those of the patented claims.  In particular, the conflicting claims recite a compound of Formula AA 
    PNG
    media_image4.png
    176
    335
    media_image4.png
    Greyscale
which overlaps with, and in many variable definitions (such as the A and B rings) is significantly more narrow than, the instantly claimed formula.  Further, exemplified and specifically claimed compounds in the ‘613 application anticipate the genus of the instant claims.  For example, compounds 140 and 142: 
    PNG
    media_image5.png
    258
    280
    media_image5.png
    Greyscale
.  Pharmaceutical compositions are claimed in conflicting claim 47.
Since the conflicting claims overlap with the scope of the instant claims, the claims recite all the required features of the instant claims, with examples supporting the claimed genus which anticipate the instant claims, a double patenting rejection is appropriate.

Conclusion
Claims 157 and 159 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699